Citation Nr: 1101025	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for right shoulder disability, and, if so, 
whether the reopened claim should be granted. 

2.  Entitlement to an increased disability rating in excess of 20 
percent for left shoulder impingement with arthritis.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August and November 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran testified at a Board 
hearing held at the RO in August 2008. 

In a November 13, 2008 decision, the Board denied reopening of 
service connection for right shoulder disability.  The Board also 
denied entitlement to increased ratings for left shoulder 
impingement, tarsal tunnel release of the left lower extremity, 
left foot and heel pain, and left ankle disability.  The Board 
remanded a claim of entitlement to a TDIU.  The Veteran appealed 
the November 2008 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2009 Order, the Court 
granted a Joint Motion for Partial Remand filed by the parties, 
and vacated the Board's decision as to the right and left 
shoulder issues.  The Court dismissed the appeal with respect to 
the other issues decided in the November 2008 decision.  The case 
was then returned to the Board. 

The issues of service connection for right shoulder disability on 
a de novo basis, increased rating for left shoulder impingement, 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed February 1994 rating decision, the RO denied 
service connection for right shoulder disability.

2.  Evidence associated with the record since the February 1994 
rating decision is not cumulative or redundant and, by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for service 
connection for right shoulder disability.  


CONCLUSIONS OF LAW

1.  The RO's February 1994 rating decision, which denied service 
connection for right shoulder disability, became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen service 
connection for right shoulder disability.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2010); 
38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence a 
claimant is expected to provide.

In light of the Board's reopening of the claim, any deficiency 
regarding new and material evidence notice is not prejudicial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening of Service Connection for Right Shoulder Disorder

The Board initially notes that the Joint Motion for Partial 
Remand requested that the Board address whether the Veteran's 
right shoulder claim is the same as that denied in February 1994, 
or whether it represents a new claim for which the law and 
regulations pertaining to new and material evidence do not apply.  
The representative cites primarily to Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) to argue that the current claim is for a 
condition based on distinctly and properly diagnosed set of 
diseases apart from those considered in the February 1994 rating 
action.

The representative's understanding to the contrary 
notwithstanding, the February 1994 rating action was not limited 
to bursitis, but more broadly contemplated any right shoulder 
disorder present at the time.  The Board also finds that, as the 
symptoms in service included numbness, the representative's 
assertion that a neurologic condition could not have been 
contemplated by the February 1994 rating action to be 
unpersuasive.  The Board additionally points out that while the 
representative continues to maintain that it is established in 
the record that the Veteran has thoracic outlet syndrome, the 
references in the treatment records are actually to the 
possibility that the disorder exists.  The Board notes that the 
physical therapist who in October 2010 offered an etiological 
opinion concerning thoracic outlet syndrome specifically relied 
on the understanding that the disorder was documented by treating 
clinicians.  This is far from clear, and does not suffice to show 
that the current right shoulder disability at issue is different 
from that considered in the February 1994 rating decision.  For 
these reasons, the Board finds that a separate claim for right 
shoulder disability is not at issue in this case, and that new 
and material evidence still is needed to reopen the issue.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis or an organic disease of the nervous system, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA Secretary shall reopen the claim and review 
the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence 
is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

A February 1994 rating decision denied entitlement to service 
connection for right shoulder disability, including bursitis, 
finding that a right shoulder disability preexisted service and 
was not aggravated by service.  The Veteran was notified of the 
February 1994 rating decision, as well as of his appellate 
rights.  A notice of disagreement was not received with which to 
initiate an appeal of the right shoulder issue.  Therefore, the 
February 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Board notes that the Veteran appears to suggest that he never 
received notice of the decision.  The record shows that the 
notice, which included notice of his appellate rights, was sent 
to his address then of record and was not returned as 
undeliverable.   Moreover, the Veteran himself soon thereafter 
expressed disagreement with the RO's disposition of another issue 
in that same rating action.  Under such circumstances, the 
Veteran's mere assertion that he did not receive notice is not 
sufficient to rebut the presumption of administrative regularity 
that attaches to VA's ministerial duty of sending notice.  See 
Mindenhall v. Brown, 
7 Vet. App. 271 (1994).

The Board also notes that both the Veteran and his representative 
have written at length to criticize the basis for the February 
1994 rating decision, contending that the action was not based on 
any examination report findings.  Neither the Veteran nor the 
representative has requested review of the rating decision on the 
basis of clear and unmistakable error.  Their arguments are not 
otherwise relevant to the matter of the finality of the February 
1994 rating decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (overruling the holding in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) that the existence of "grave procedural 
error" renders a VA decision non-final).

The February 1994 rating decision denied service connection on 
the basis that right shoulder disability existed prior to 
service, and had not undergone aggravation in or as the result of 
service.  For this reason, in order to reopen the claim, the new 
and material evidence must pertain to a basis for the prior final 
denial.  In order to reopen the claim for service connection for 
right shoulder disorder, there must be new and material evidence 
that has some tendency to show that a right shoulder disorder 
either did not preexist service entrance or that the preexisting 
right shoulder disorder was aggravated in service.  Service 
connection for right shoulder disability may be considered on the 
merits only if new and material evidence has been received since 
the time of the February 1994 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2010).

In February 1994, the relevant evidence on file consisted of the 
Veteran's service treatment records. They showed that, during his 
September 1986 service entrance examination, the Veteran reported 
that he had injured his right shoulder in a (pre-service) 1980 
motor vehicle accident.  He reportedly underwent corrective 
surgery and subsequently demonstrated a full range of right 
shoulder motion.  Physical examination revealed a prominent right 
distal clavicle and a surgical scar over the right 
acromioclavicular joint.  X-ray studies revealed a small, round, 
radiolucent defect at the distal end of the clavicle, but no 
evidence of recent fracture or subluxation.  

Service treatment records also reflect that in June 1988 during 
service the Veteran complained of right shoulder pain after 
performing pushups; he was diagnosed with rule out strain.  In 
April 1991 the Veteran complained of a two week history of right 
arm numbness and shooting pains.  Tinel's sign was negative, and 
he had full strength, but with tenderness over the subacromial 
bursa and olecranon.  The diagnosis was bursitis.  On followup 
later that month, the service health care provider indicated that 
the bursitis was resolving.  In February 1993, the Veteran 
presented with right shoulder complaints after a friend injured 
him during exercises.  Physical examination showed tenderness of 
the right trapezius muscle.  X-ray studies of the cervical spine 
were negative.  The diagnosis was muscle strain.

Pertinent evidence added to the file since the February 1994 
decision includes VA medical records for the mid-1990s through 
2008.  Those records only infrequently reference right upper 
extremity problems until recently.  They do note that in February 
2007, the Veteran evidenced a partial tear of the right 
supraspinatus tendon.  Those records also note degenerative 
changes in the right acromioclavicular joint, as well as right 
carpal tunnel syndrome, and in 2008 noted that the Veteran 
possibly had thoracic outlet syndrome on the right.  

The evidence added to the record also includes an October 2010 
statement by R.T., a physical therapist.  Mr. R.T. indicates 
that, after reviewing relevant portions of the claims files, he 
believed the Veteran did not have a pre-existing right shoulder 
disorder, that the Veteran developed his current right shoulder 
disorder (including thoracic outlet syndrome) in service, and in 
any event that the neurologic component of the right shoulder 
disorder increased in severity during service.

The Board finds Mr. R.T.'s opinion in particular to be new and 
material, given that the evidence previously considered did not 
include any competent evidence suggesting that the right shoulder 
disability was aggravated during service.  The Board concludes 
that the newly submitted evidence raises a reasonable possibility 
of substantiating the claim; therefore, the Veteran's claim for 
service connection for right shoulder disability is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, service 
connection for right shoulder disability is reopened; the appeal 
is granted to this extent only. 


REMAND

With respect to the claimed right shoulder disorder, the Veteran 
asserts that the disorder was perhaps misdiagnosed as bursitis in 
service, and believes the correct diagnosis is on the order of 
arthritis, tendonitis, torn rotator cuff, impingement syndrome or 
thoracic outlet syndrome.  For this reason, the Board is 
expanding the right shoulder disability issue to include all of 
the aforementioned maladies.  Regardless of the diagnosis, the 
record reflects that right shoulder disability was noted at 
service entrance.  The Board notes that the representative relies 
on Miller v. West, 11 Vet. App. 345 (1998) in arguing that the 
Board may not consider the findings noted on the entrance 
examination as showing the presence of disability, but points out 
that Miller involved a case where the service entrance 
examination was silent for any abnormality (the disorder at issue 
in Miller was psychiatric in nature).  The Miller case is 
inapposite to this Veteran's case, as a preexisting right 
shoulder disability was "noted" at the Veteran's entrance into 
service -
by history of pre-service motor vehicle accident with right 
shoulder injury, history of pre-service surgery, and clinical 
findings on examination that included X-rays.  

Now at issue is whether the Veteran's preexisting right shoulder 
disorder underwent aggravation (that is, a permanent worsening in 
severity) in service.  Although the Board appreciates Mr. R.T.'s 
report and his explanation of his credentials, he is a physical 
therapist.  Given that this case turns on questions of etiology 
and aggravation, including questions of appropriate diagnosis(es) 
of asserted complex orthopedic and neurologic disabilities of the 
right shoulder, the Board finds it more appropriate to have a 
physician offer an opinion.  Remand of the case for a VA 
examination is necessary.

As to the left shoulder rating issue, the record shows that the 
Veteran was last examined for the disability in June 2006.  Since 
that time, not only have treatment records been added to the 
record which document continued left shoulder complaints, but Mr. 
R.T.'s October 2010 statements suggests that the left shoulder 
disorder has worsened since 2006.  In the Board's opinion, 
current clinical findings as to the left shoulder disorder would 
be helpful in the adjudication of the claim.

In this regard as well, the Joint Motion for Partial Remand 
requested that the Board consider whether the Veteran is 
ambidextrous.  The first time the Veteran claimed he was 
ambidextrous was at his August 2008 Board personal hearing.  His 
testimony stands at odds with his service treatment records, 
which clearly note he is right-handed, the report of a September 
1993 VA examination, which indicates that the left arm is the 
non-dominant arm, and even with an August 2006 statement by the 
Veteran in which he acknowledged that he uses his right arm more 
than his left.  Although following the Court's remand his 
representative appears to argue that VA is required to accept the 
Veteran's recent claim to ambidextrousness, this remains a 
factual determination to be resolved by VA.  To afford the 
Veteran every consideration in connection with his claim, the 
Board will have the examiner test the Veteran to determine 
whether he truly is ambidextrous.  

The Veteran in February 2010 indicated that recent and pertinent 
treatment records for him were available at the Charleston, South 
Carolina, VA Medical Center.  As the most recent VA treatment 
records currently on file are dated in 2008, the Board finds that 
the record should be supplemented with treatment records from 
2008 to the present.

The Board additionally notes that, at the August 2008 Board 
personal hearing, the Veteran indicated that he was going to 
apply for disability benefits with the Social Security 
Administration (SSA).  It is unclear whether he did so, but on 
remand the RO should clarify whether this is the case.

The Board lastly notes that the TDIU issue is inextricably 
intertwined with the ultimate disposition of the two other issues 
on appeal (service connection for right shoulder disorder and 
increased rating for left shoulder disability).  A decision on 
the TDIU matter consequently is deferred.   Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).
 


Accordingly, the issues of service connection for right shoulder 
disorder, increased rating for left shoulder disability, and TDIU 
are REMANDED to the RO for the following actions:

1.  The RO should obtain any medical 
records for the Veteran from the 
Charleston, South Carolina, VA Medical 
Center for January 2008 to the present.

2.  The RO, through the Veteran's 
representative, should clarify whether the 
Veteran has applied for disability benefits 
from the SSA.  If the Veteran indicates 
that he has, the RO should attempt to 
obtain a copy of any SSA decision awarding 
or denying disability benefits for the 
Veteran, copies of all medical records upon 
which any such SSA disability benefit award 
or denial was based, and a copy of any 
medical records associated with any 
subsequent disability determinations by the 
SSA for the Veteran. 

3.  The RO should then schedule the Veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent, and severity of the left 
shoulder disability, and the nature, 
extent, and etiology of the right shoulder 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be conducted, 
and all findings should be reported in 
detail.  

The examiner should render a diagnosis or 
diagnoses of current right shoulder 
disability.  The examiner is also requested 
to comment on other potential diagnoses of 
record of right shoulder disorder, 
including bursitis (in-service diagnosis), 
arthritis, tendonitis, torn rotator cuff, 
impingement syndrome, and thoracic outlet 
syndrome.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain.  The physician should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not feasible, 
the physician should so state.

The physician should conduct appropriate 
testing to determine whether the Veteran 
has right or left hand dominance, or 
whether he is ambidextrous.  The testing 
used in making this determination should be 
identified.

The examiner should also provide an opinion 
as to the impact of the left shoulder 
disability on the Veteran's ability to 
work.  

With respect to the claimed right shoulder 
disability, the examiner should respond to 
each of the following:

A.  Did the Veteran's pre-existing 
(pre-service) right shoulder 
disability undergo aggravation 
(permanent worsening in severity) 
during service?

B.  If the right shoulder disability 
underwent aggravation in service, is 
it clear and unmistakable that any 
increase in severity during service 
was due to the natural progress of the 
pre-existing right shoulder disorder?

The rationale for all opinions expressed 
should be provided.  The relevant documents 
in the claims folders should be made 
available to and reviewed by the examiner.

4.  The RO should then prepare a new rating 
decision and readjudicate the issues 
remaining on appeal.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  If the benefits 
sought on appeal are not granted in full, 
the RO should issue a supplemental 
statement of the case, and provide the 
Veteran and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


